Citation Nr: 1707120	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee post-operative anterior cruciate ligament repair, with patellofemoral syndrome (hereinafter right knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to June 1989. 

This matter originally before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The case was most recently before the Board in March 2016.  At that time, the Board remanded the right knee rating claim, as well as a claim of service connection for a left knee disability, for additional development. 

Upon remand, in a June 2016 rating decision, the RO increased the initial rating of the service-connected right knee post operative anterior cruciate ligament repair with patellofemoral syndrome to 10 percent effective May 31, 2007.  This 10 percent rating does not represent the maximum disability rating assignable for this disability, and the Veteran has not indicated that the current rating is the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In the June 2016 rating decision, the RO also granted service connection for left knee condition an assigned an initial disability rating of 10 percent effective October 11, 2007.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the June 2016 rating decision as it pertains to the left knee disability, including the schedular rating or effective date assigned by the RO.  Thus, the matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.
REMAND

This matter must be remanded once more to obtain a new VA examination.  

The Board previously remanded the matter in March 2016 to obtain a new examination.  Upon remand, an examination was conducted in May 2016.  To this extent, there was substantial compliance with the Board's remand directives.  

A new VA examination is now needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The current evidence does not adequately provide this information.  

Accordingly, the case is REMANDED for the following actions:

1. After conducting any preliminary action needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right knee condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, then furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

